Citation Nr: 1526333	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-09 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a left knee injury.

2.  Entitlement to service connection for a nose injury.

3.  Entitlement to service connection for a head injury.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2015.  The record was held open for 60 days to allow the Veteran to submit additional evidence.  This evidence was received in March 2015 and the Veteran waived initial RO review.  See 38 C.F.R. § 20.1304(c) (2014).

The appeal is remanded to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for left knee, nose, and head injuries relating to an automobile accident that occurred during active service.

During a January 2015 Board hearing, the Veteran testified that in August 1968 he was is an automobile accident and was transported to Tripler Army Medical Center for treatment.  He stated that he was released that same night.  He stated that the incident has resulted in ongoing knee pain, a three quarters inch scar on his nose, migraines, memory loss, and dizziness.  

VA attempted to obtain relevant treatment records from Tripler Army Medical Center but they were determined to be unavailable.  Given a lack of medical documentation, to support his claim, the Veteran has submitted buddy statements from fellow veterans, his spouse, and a medical service provider that corroborate his allegations.  It appears that he also submitted a police report of the automobile accident but the Board notes that it is not associated with the electronic claims file and therefore must be uploaded on remand.

Accordingly, the Board finds that the Veteran has presented competent evidence of disabilities that may be related to his active military service.  As he has not yet received a VA examination to determine their nature and etiology, one should be scheduled on remand.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Veteran's service personnel records and any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records.

2.  Obtain any outstanding VA treatment records.

3.  Upload to the electronic claims file the Honolulu, Hawaii police records submitted by the Veteran.  The record shows that these documents were received by VA on March 14, 2014.

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his left knee, nose, and head injuries.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to determine whether the Veteran has any disabilities of the left knee, nose, or head.  If any disability is ruled out, a thorough explanation should be provided.

For each diagnosed disability, the examiner is to answer the following questions:

A)  Is it at least as likely as not (a 50 percent or greater probability) that the disability is related to the automobile accident that occurred in service?  

B)  If not, is it at least as likely as not that the disability was incurred in or is otherwise related to the Veteran's active service?

The examiner must consider and discuss the lay evidence of record, including the Veteran's statements and the buddy statements that were submitted in support of his claims.

The Board acknowledges that the Veteran's service treatment records do not show treatment for his automobile accident; however, a negative opinion based solely on a lack of notation in those records will not suffice.

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

